DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al. (“Dahlberg”) (U.S. Patent Application Publication Number 2017/0109104) and Ikeda et al. (“Ikeda”) (U.S. Patent Application Publication Number 2008/0088867).
Regarding Claims 1, 11, and 13, Dahlberg discloses an information processing apparatus (Figure 3, item 108a) being capable of extending functions by installing an extension application (Figure 3, item 300) as an add-in, the information processing apparatus comprising: 
at least one processor (Figure 2, item 202) and at least one memory (Figure 2, item 206) being configured to: 
store and manage setting data of each application (paragraph 0068); 
import setting data of an application (e.g., firmware located within package 300) of another device (i.e., the retrieved firmware may be applicable to a plurality of printers) in the information processing apparatus; and
activate a corresponding extension application that the information processing apparatus has (paragraphs 0069, 0071, and 0073).
Dahlberg does not expressly disclose activating in a state that the setting data has been imported in the information processing apparatus, and rewrite setting data of the extension application with the imported setting data in accordance with having received an editing instruction via an editing screen for editing the setting data of the extension application,
wherein the setting data of the extension application is not rewritten in the importing of the setting data.
In the same field of endeavor (e.g., printer configuration techniques), Ikeda teaches activating (i.e., opening the imported setting information) in a state that the setting data has been imported (Figure 6, item S105) in the information processing apparatus, and rewrite setting data (Figure 7, item S208) of the extension application with the imported setting data in accordance with having received an editing instruction (Figure 7, item S206) via an editing screen (Figures 2 and 11, item 12, paragraph 0041) for editing the setting data of the extension application (paragraph 0068; i.e., the imported setting data may be edited and accepted by the user via the confirmation screen),
wherein the setting data of the extension application is not rewritten in the importing of the setting data (Figure 7, item S208, paragraphs 0069-0070; i.e., the setting data is only rewritten after the user confirms on the confirmation screen, rather than when the setting data is first imported [at step S105]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Ikeda’s teachings of printer configuration techniques with the teachings of Dahlberg, for the purpose of allowing a particular user to seamlessly use different printers on a network.

Regarding Claim 2, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not within a setting range based on the configuration information of the information processing apparatus and the differing setting value is a numerical value, converts the differing setting value to a lower limit value or an upper limit value in accordance with whether the differing setting value is smaller than the lower limit value or larger than the upper limit value of the setting range (paragraphs 0049 and 0059).

Regarding Claim 3, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not a value that is able to be set based on the configuration information of the information processing apparatus, converts the differing setting value into a default setting value (paragraph 0069).

Regarding Claim 4, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and the screen includes the setting value resulting from the conversion by the converting unit (paragraph 0068).

Regarding Claim 5, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and, in a case where the differing setting value is not included in setting items that can be set based on the configuration information of the information processing apparatus, the screen does not include the setting item (paragraphs 0068-0069).

Regarding Claim 6, Ikeda teaches wherein the information processing apparatus has a native program and a virtual machine that is a module that interprets and executes a program that controls the extension application, and the native program and the virtual machine operate on an OS (operating system) (paragraph 0012; i.e., the examiner takes Official Notice that virtual machines commonly operate on an OS).
Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See MPEP § 2144.03(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for modifying imported setting data.

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[Ikeda] does not disclose or suggest that setting data of an extension application is rewritten in accordance with the editing instruction via an editing screen, and the setting data is not rewritten in the importing of the setting data.” Response, page 9. The examiner disagrees. Contrary to Applicant’s argument, Ikeda does in fact teach the argued feature. Ikeda shows an editing screen 12 (Figure 11) in which a user must click an OK button in order for a modification to imported settings may take place. The setting data is imported at step S105 (Figure 6). However, the actual modification/rewriting of the setting data does not take place until step S208 (Figure 7). Therefore, the setting data is not rewritten in the importing of the setting data, as claimed. Rather, the setting data is rewritten after the setting data is imported. Accordingly, it can be seen that Ikeda does in fact teach the argued feature.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186